Citation Nr: 0925733	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-16 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for loss of sense of 
smell, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In January 2009, the 
Veteran provided testimony before the undersigned at a 
hearing in Washington, DC; a transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange.  The Veteran contends that the 
service treatment records (STRs) in his claims folder are not 
complete.  Specifically, he testified that he experienced a 
seizure after hitting his head in a fall while in Vietnam, 
that he was treated following this fall, and that he lost his 
sense of smell as a result of the head injury/seizure.  

The Veteran also contends that he has a skin condition that 
began during service as a result of his exposure to Agent 
Orange.  On a VA examination report dated in January 2007, 
the examiner noted that the Veteran had been treated in 
service in August 1969 for ringworm of the scalp, and that 
this was not related to the Veteran's current skin condition.  
However, review of the available STRs shows that the August 
1969 treatment record noted "heat rash and ringworm" and 
made no reference to the Veteran's scalp.  As the medical 
history referenced by the January 2007 VA examiner appears to 
be inaccurate, another VA skin examination is indicated.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and thorough and contemporaneous medical 
examinations in order to determine the nature and extent of 
the Veteran's disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Make another attempt to obtain copies 
of the appellant's service treatment 
records to attempt to confirm whether he 
was treated for a head injury/seizure in 
Vietnam in 1969.  In doing so, the RO 
should contact the National Personnel 
Records Center (NPRC) and the Department 
of the Army.  If no additional STRs are 
available, or the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.  Copies of all materials 
obtained should be associated with the 
file.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any skin disability.  All indicated 
testing in this regard should be performed 
and the claims folder should be made 
available to the examiner for review.  
Based on the examination and review of the 
record, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that any 
demonstrated skin disability is related to 
the skin complaint in service or exposure 
to Agent Orange.  Complete rationale for 
all opinions expressed must be provided.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any loss of the sense of smell.  All 
indicated testing in this regard should be 
performed and the claims folder should be 
made available to the examiner for review.  
Based on the examination and review of the 
record, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that any 
demonstrated loss of sense of smell is 
related to head injury/seizure during 
service as reported by the Veteran, or is 
related to exposure to Agent Orange.  
Complete rationale for all opinions 
expressed must be provided.

4.  After completion of the above, review 
the expanded record and determine if the 
claims can be granted.  If a claim remains 
denied, issue a supplemental statement of 
the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




